Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Responsive to communication entered 12/15/2020.
Priority
This application, Pub. No. US 2018/0106727 A1, filed as a division of US application 14/006,317, Pub. No. US 2014/0017675 A1, now US Patent 9,851,309, issued 12/26/2017, which is a National Stage of International Patent Application No. PCT/JP2012/057422, filed 03/23/2012, which claims foreign priority to JP 2011-063559 filed 03/23/2011.
Status of Application
The Examiner notes that the claims of the instant application are not consonant with the restriction requirement made by the Examiner in Application No. 14/006,317.  The instant application, along with the non-elected “kit” and “an androsterone derivative” claims of Application No. 14/006,317, which are Groups III-IV, includes Group II, Claim 2, drawn to a method of assaying a nucleic acid probe using an enzyme-labeled nucleic acid probe of Application No. 14/006,317.  The Examiner notes that in the Notice of Allowance of Application No. 14/006,317, which Notice has been mailed 08/25/2017, the restriction requirement between Group I, Claims 1 and 3-5, drawn to a method of assaying enzyme activity using an antibody-enzyme complex, and Group II, Claim 2, drawn to a method of assaying a nucleic acid probe using an enzyme-labeled nucleic acid probe, as set forth in the Office action mailed on 09/30/2015, has been withdrawn, and Claim 2 has been In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
Applicant is reminded that in Boehringer Ingelheim Int'l GmbH v. Barr Labs., Inc., 592 F.3d 1340 (Fed. Cir. 2010) (reh’g denied 603 F.3d. 1359) Federal Circuit has expressly stated that:
“To prevent loss of the safe harbor in dividing out claims to non-elected inventions, what is required is consonance with the restriction requirement. As we explained in Gerber Garment, "[c]onsonance requires that the line of demarcation between the `independent and distinct inventions' that prompted the restriction requirement be maintained.... Where that line is crossed the prohibition of the third sentence of Section 121 does not apply." Gerber Garment, 916 F.2d at 688.
According to Mylan, this means that an applicant must strictly follow an examiner's election procedure and not overlap claims to independent and distinct inventions in any single divisional application. We disagree. An overlap of claims to independent and distinct inventions within a given divisional application is neither contrary to the restriction requirement nor relevant to the requirements of the third sentence of § 121. Rather, what consonance requires is that the claims prosecuted in two or more applications having common lineage in a divisional chain honor, as between applications, the lines of demarcation drawn by the examiner to what he or she considered independent and distinct inventions in the restriction requirement. As we stated in Gerber Garment:
Plain common sense dictates that a divisional application filed as a result of a restriction requirement may not contain claims drawn to the invention set forth in the claims elected and prosecuted to patent in the parent application. The divisional application must have claims drawn only to the "other invention."

Id. at 687. We later reiterated that "[t]o gain the benefits of Section 121 ... Gerber must have brought its case within the purview of the statute, i.e., it must have limited the claims in its divisional application to the non-elected invention or inventions." Id. at 688 (emphases added). The divisions need not be limited to a single one of the examiner's demarcated inventions to preserve the right to rely on the safe harbor of § 121.”  Id. at 1353-1354.  Emphasis added.

Applicant is required to maintain the line of demarcation between the independent and distinct inventions that prompted the restriction requirement set forth in the parent Application No. 14/006,317.  
Status of Claims
Claims 2, 4, 6 and 8-18 are currently pending.  Claims 1-18 have been originally pending and subject to election/restriction requirement mailed 10/07/2019.  Claims 9 and 15 have been amended; Claims 1, 3, 5, and 7 have been cancelled, as set forth in Applicant’s amendment entered 12/15/2020.  Claims 2, 4, 6, 8, 10-14, 17 and 18 are withdrawn from consideration.  Claims 9, 15 and 16 are examined.

Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.

Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
This rejection is necessitated by Applicant's amendment.
Claim 9 is drawn to:

    PNG
    media_image1.png
    173
    1043
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    996
    media_image2.png
    Greyscale




Claims 15 and 16, as recited in independent Claim 15, are drawn to:

    PNG
    media_image3.png
    769
    1067
    media_image3.png
    Greyscale



The MPEP states that the purpose of written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These factors include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention."  See MPEP § 2163.  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  A disclosure in an application, to be complete, must contain such description and details as In re Glass, 492 F.2d 1228, 181 USPQ 31 (CCPA 1974).  Examples and description should be of sufficient scope as to justify the scope of the claims.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a chemical genus will usually comprise a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  See University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  A chemical genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus.  If the genus has substantial variance, the disclosure must describe a sufficient number of species to reflect the variation within that genus.  See MPEP 2163.  Although the MPEP does not specifically define what constitutes a representative number of species, the courts have indicated what does not constitute the same.  See, e.g., In re Gostelli, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989), holding that the disclosure of two chemical compounds within a subgenus did not adequately describe such subgenus.  In the absence of structural characteristics that are shared by members of the genus; one of 
It is the Examiner' position that the instant specification fails to provide adequate written description and clear guidance for a genus of androsterone derivatives of the formula (1), wherein X represents a phosphate group, Y1 represents hydrogen, and Y2 represents a C1-6 alkoxy group or a C1-6 alkyl group, wherein the androsterone derivative is useful for immunoassay of a target protein antigen employing enzymatic labeling, and does not reasonable convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  
The Examiner' position is based on the following facts. 
First, the specification as filed is limited to the use of the single embodiment of the androsterone derivative represented by the formula (1), namely, 3α-hydroxy-17β-metboxy-5β-androstane derivative. 
Second, androsterone derivatives of the formula (1), wherein Y2 represents a C1-6 alkyl group appears to be not useful for immunoassay of a target protein antigen employing enzymatic labeling as recited in the amended Claims 9, 15 and 16, because the specification as filed states that among synthesized 3a-hydroxyandrostanes, the rotation number of the cycling reaction of 5α-androsterone was the maximum, and a substrate being close to this were 3α-hydroxy-17β-methoxy-5β-androstane and 5α-dihydrotestosterone, whereas the rotation number of 3α-hydroxy-17β-methyl-5β-androstane was significantly lower as shown in Table 2:  

    PNG
    media_image4.png
    129
    1054
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    375
    1015
    media_image5.png
    Greyscale

Emphasis added.


    PNG
    media_image6.png
    512
    1031
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    337
    394
    media_image7.png
    Greyscale
                        
    PNG
    media_image8.png
    333
    386
    media_image8.png
    Greyscale



Third, given the well-established phenomenon of enzyme substrate specificity, there is no reason to believe that the androsterone derivatives represented by the formula (1), wherein Y2 represents a bulky C2-6 alkoxy group, rather than methoxy group, can be used as substrates of the cycling reaction.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 9, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2008/117816, published 10/02/2008 (IDS submitted 03/29/2018), machine translation (PTO-892 mailed 06/15/2020); in view of Porcelli, Adv. Immunol., Academic Press, 1995, vol. 59, p. 84 (PTO-892 mailed 06/15/2020); and Skålhegg, "3α-Hydroxysteroid Dehydrogenase from Pseudomonas testosteroni: Kinetic Properties with NAD and Its Thionicotinamide Analogue," Eur. J. Biochem., 1975, vol. 50, pp. 603-609 (IDS submitted 12/18/2018).
This rejection is maintained from the previous Office Action.

WO 2008/117816, throughout the publication, and, for example, in Abstract and paragraph [0044], teaches a method of measuring an enzyme activity by using an androsterone derivative (= a substrate of an enzyme), in which 3-hydroxyl group is substituted by a phosphate group in the form recognizing by alkaline phosphatase, which the elected species of the enzyme, and amplifying and measuring the decomposed androsterone by NAD cycling reaction:

    PNG
    media_image9.png
    129
    920
    media_image9.png
    Greyscale
 


    PNG
    media_image10.png
    168
    747
    media_image10.png
    Greyscale



Notably, the assay principle of the enzyme immunoassay shown at Fig. 1 of WO 2008/117816 and Fig. 1 of the instant disclosure appears to be identical.  In paragraph [0049], WO 2008/117816 teaches a kit for an enzyme immunoassay comprising the following reagents:
(1)	an enzyme labeled antibody specific to a target protein antigen;
(2)	a substrate of the enzyme;
(3)	dehydrogenase (DH) to provide a method for producing 
(4)	NADH and/or NADPH; and
(5)	thio NAD and/or thio NADP.
WO 2008/117816 does not teach the elected species of an androsterone derivative having a C1-C6 alkoxy group at C-17 position.

However, as evidenced by Porcelli, a bioisosteric replacement of a keto group with methoxy or methyl group is well known in the art of making derivatives of biologically-active compounds:

    PNG
    media_image11.png
    426
    725
    media_image11.png
    Greyscale

Emphasis added.


Furthermore, the use of androsterone derivatives or analogues as a substrate of hydroxylsteroid dehydrogenase with NAD and thio-NAD as co-enzyme is also well-known in the art, as evidenced, for example, by the Skålhegg reference, see Table 4.  
It would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used an androsterone derivative having an alkoxy group, such as methoxy group (= C1 alkoxy group) at C-17 position instead of 17-keto group in the enzyme immunoassay kit, taught by WO 2008/117816.
One of ordinary skill in the art would have been motivated to have made and used an androsterone derivative having an alkoxy group, such as methoxy group (= C1 alkoxy  WO 2008/117816, because it would be desirable to expand an arsenal of the immunoassay reagents by using a bioisosteric replacement of a keto group with methoxy group, which is well known in the art of making derivatives of biologically-active compounds, as taught by Porcelli.  
One of ordinary skill in the art would have had a reasonable expectation of success in making and using an androsterone derivative having an alkoxy group, such as methoxy group (= C1 alkoxy group) at C-17 position instead of 17-keto group in the enzyme immunoassay kit, taught by WO 2008/117816, because, as taught by Skålhegg, the use of androsterone derivatives or analogues as a substrate of hydroxylsteroid dehydrogenase with NAD and thio-NAD as co-enzyme is well-known in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 


Claims 9, 15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 9 and 11-15 of copending Application No. 16/089,488 (the ‘488 application), Pub. No. U.S. 2019/0106727 A1, published 04/11/2019, in view of WO 2008/117816, published 10/02/2008 (IDS submitted 03/29/2018), machine translation (PTO-892 mailed 06/15/2020), in view of Porcelli, Adv. Immunol., Academic Press, 1995, vol. 59, p. 84 (PTO-892 mailed 06/15/2020); and Skålhegg, "3α-Hydroxysteroid Dehydrogenase from Pseudomonas testosteroni: Kinetic Properties with NAD and Its Thionicotinamide Analogue," Eur. J. Biochem., 1975, vol. 50, pp. 603-609 (IDS submitted 12/18/2018).
This rejection is maintained from the previous Office Action.
The ‘488 application claims:

    PNG
    media_image12.png
    562
    1145
    media_image12.png
    Greyscale



    PNG
    media_image13.png
    301
    1157
    media_image13.png
    Greyscale



It would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used in a kit claimed by the ‘488 application, an androsterone derivative, taught by combination of WO 2008/117816 and Porcelli, which androsterone derivative is a substrate of alkaline phosphatase.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments entered on 12/15/2020 have been fully considered but they are not persuasive.  
Claim Rejections - 35 USC § 103
(a)	At page 19 of the Remarks, Applicant argues that: 

    PNG
    media_image14.png
    175
    1056
    media_image14.png
    Greyscale



At page 20 of the Remarks, Applicant argues that: 

    PNG
    media_image15.png
    192
    911
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    225
    878
    media_image16.png
    Greyscale



At page 20 of the Remarks, Applicant argues that: 

    PNG
    media_image17.png
    179
    1020
    media_image17.png
    Greyscale



At page 21 of the Remarks, Applicant argues that:

    PNG
    media_image18.png
    366
    1066
    media_image18.png
    Greyscale



(b)	At page 22 of the Remarks, Applicant argues that: 

    PNG
    media_image19.png
    176
    1065
    media_image19.png
    Greyscale



(c)	At pages 22-23 of the Remarks, Applicant argues that: 

    PNG
    media_image20.png
    180
    1066
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    228
    1060
    media_image21.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.  
With regard to (a), Applicant is reminded that, according to MPEP 2145 IV. “Consideration of Applicant's Rebuttal Arguments,” arguing against references individually is not proper:
“One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”


Here, it is the combination of the cited references that teaches all limitations of the instant claims.  The Examiner reiterates that it would have been prima facie obvious, at the time the invention was made, for one of ordinary skill in the art to have made and used an androsterone derivative having an alkoxy group, such as methoxy group (= C1 alkoxy group) at C-17 position instead of 17-keto group in the enzyme immunoassay kit, taught by WO 2008/117816, because it would be desirable to expand an arsenal of the immunoassay reagents by using a bioisosteric replacement of a keto group with methoxy group, which is well known in the art of making derivatives of biologically-active compounds, as taught by Porcelli.  Moreover, one of ordinary skill in the art would have 1 alkoxy group) at C-17 position instead of 17-keto group in the enzyme immunoassay kit, taught by WO 2008/117816, because, as taught by Skålhegg, the use of androsterone derivatives or analogues as a substrate of hydroxylsteroid dehydrogenase with NAD and thio-NAD as co-enzyme is well-known in the art.

With regard to (b), Applicant misconstrues the Porcelli reference.  Contrary to Applicant’s allegation, Porcelli does not teach away from the replacement of a keto group with methoxy group but suggests a major role of acyl chain length differences in an antigen recognition:

    PNG
    media_image22.png
    369
    824
    media_image22.png
    Greyscale
 Emphasis added.



With regard to (c), contrary to Applicant’s allegation, Skålhegg does not teach away from the use of the androsterone derivatives but, at page 606, expressly suggests the studies to extend the scope of the potential substrates for 3α-hydroxysteroid dehydrogenase when sNAD serves as a cofactor, and in Table 4, lists several effective substrates for 3α-hydroxysteroid dehydrogenase:  

    PNG
    media_image23.png
    271
    980
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    438
    473
    media_image24.png
    Greyscale
  
    PNG
    media_image25.png
    179
    478
    media_image25.png
    Greyscale




Double Patenting
At page 24 of the Remarks, Applicant argues that: 

    PNG
    media_image26.png
    314
    1063
    media_image26.png
    Greyscale




Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641